EXHIBIT 10.17

THE WARNACO GROUP, INC.

NON-EMPLOYEE DIRECTORS
DEFERRED COMPENSATION PLAN

[spacer.gif] [spacer.gif] 1)  Purpose. The purpose of The Warnaco Group, Inc.
Non-Employee Directors Deferred Compensation Plan (the ‘‘Plan’’) is to enable
directors of The Warnaco Group, Inc. (the ‘‘Company’’) who are not also
employees of the Company to defer the receipt of certain compensation earned in
their capacity as directors of the Company.

[spacer.gif] [spacer.gif] 2)  Effective Date. The Plan is effective as of
December 20, 2006 (the ‘‘Effective Date’’), the date on which it was adopted by
the Nominating and Corporate Governance Committee (the ‘‘Committee’’) of the
Board of Directors of the Company (the ‘‘Board’’).

[spacer.gif] [spacer.gif] 3)  Eligibility. Directors of the Company who are not
also employees of the Company or any of its subsidiaries (‘‘Directors’’) are
eligible to participate in the Plan. Each individual who is serving as a
Director on the Effective Date may, within 30 days following the Effective Date,
make a deferral election with respect to Director Fees (as defined in Section 5)
to be earned following the date on which such election is made. Each individual
whose service as a Director commences following the Effective Date may, prior to
or within 30 days after the commencement of such Director’s service on the
Board, make a deferral election with respect to Director Fees to be earned
following the date on which such election is made.

[spacer.gif] [spacer.gif] 4)  Administration. The Plan shall be administered by
the Committee. The Committee shall have the authority to adopt rules and
regulations for carrying out the Plan’s intent and to interpret, construe and
implement the provisions thereof. Determinations made by the Committee with
respect to the Plan, any deferral made hereunder and any Director’s account
shall be final and binding on all persons, including but not limited to the
Company, each Director participating in the Plan and such Director’s
beneficiaries.

[spacer.gif] [spacer.gif] 5)  Deferral of Fees. Subject to such rules and
procedures that the Committee may establish from time to time, Directors may
elect to defer under the Plan all amounts to be paid to a Director, including
annual retainer and committee meeting fees, whether payable in the form of cash
or unrestricted shares of Common Stock, par value $0.01 of the Company (‘‘Common
Stock’’), but excluding any payment or reimbursement with respect to a
Director’s expenses arising from his or her service as a member of the Board, in
any case, that would otherwise be payable in accordance with the Company’s
policies as in effect from time to time (such cash or unrestricted Common Stock
compensation, collectively, ‘‘Director Fees’’). In order to defer Director’s
Fees, the Director must complete a deferral election in such form, and at such
time, as determined by the Committee in its sole discretion. Once a Director has
elected to defer his or her Director’s Fees, the election may not be revoked and
shall continue in force for the remainder of the Director’s service as a member
of the Board; provided, however, that a Director may, no later than 30 days
prior to the beginning of any calendar year, revoke his or her deferral election
with respect to the entirety of such calendar year.

[spacer.gif] [spacer.gif] 6)  Form of Deferral. The Company shall establish a
separate deferred compensation account on its books in the name of each Director
who has elected to participate in the Plan. A number of stock units (‘‘Stock
Units’’), to be issued under the Company’s 2005 Stock Incentive Plan or a
successor plan (the ‘‘Stock Plan’’), shall be credited to each such Director’s
account as of each date (a ‘‘Deferral Date’’) on which amounts deferred under
the Plan would otherwise have been paid to such Director. The number of Stock
Units credited to a Director’s account as of each Deferral Date shall be
calculated by dividing by the amount so deferred by the Fair Market Value (as
defined below) of a share of Common Stock as of such Deferral Date. For purposes
of the Plan, the Fair Market Value of a share of Common Stock as of any date
shall be (i) the closing sales price per share of Common Stock on the national
securities exchange on which the Common


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif]   Stock is principally traded, for the last preceding
date on which there was a sale of such Common Stock on such exchange or, (ii) if
the Common Stock is not publicly traded as of such date, such value per share as
the Committee shall determine in its sole discretion. The Stock Units so
credited shall be immediately vested and non-forfeitable and shall become
payable as set forth herein. Except as set forth herein, the terms and
conditions of the Stock Units credited to Director’s accounts under the Plan
shall be governed by the Stock Plan, including, but not limited to, the
equitable adjustment provisions set forth in Section 4(b) thereof.

[spacer.gif] [spacer.gif] 7)  Dividend Equivalents. Additional Stock Units shall
be credited to a Director’s account as of each date (a ‘‘Dividend Date’’) on
which cash dividends and/or special dividends and distributions are paid with
respect to Common Stock, provided that at least one Stock Unit is credited to
such Director’s account as of the record date for such dividend or distribution.
The number of Stock Units to be credited to a Director’s account under the Plan
as of any Dividend Date shall equal the quotient obtained by dividing (a) the
product of (i) the number of the Stock Units credited to such account on the
record date for such dividend or distribution and (ii) the per share dividend
(or distribution value) payable on such Dividend Date, by (b) the Fair Market
Value of a share of Common Stock as of such Dividend Date.

[spacer.gif] [spacer.gif] 8)  Restrictions on Transfer. The right of a Director
or that of any other person to the payment of deferred compensation or other
benefits under the Plan may not be assigned, transferred, pledged or encumbered
except by will or by the laws of descent and distribution.

[spacer.gif] [spacer.gif] 9)  Payment of Stock Units. Each Director (or his or
her beneficiary) shall receive a one-time distribution of all Stock Units then
credited to the Director’s account under the Plan within 60 days immediately
following the date upon which such Director’s service as a member of the Board
terminates for any reason. Such distribution shall be in the form of Common
Stock. The number of shares of the Common Stock payable upon such distribution
shall equal the number of Stock Units credited to such Director’s account as of
the date of such distribution to be paid in Common Stock, less applicable
withholding. Fractional shares shall be payable in cash.

[spacer.gif] [spacer.gif] 10)  Unfunded Plan; Creditor’s Rights. The Plan is
intended to be an ‘‘unfunded’’ plan for purposes of the Employee Retirement
Income Security Act of 1974, as amended. The obligation of the Company under the
Plan is purely contractual and shall not be funded or secured in any way;
provided, however, that the Company may establish a grantor trust of the type
commonly known as a ‘‘rabbi trust’’ for the purpose of satisfying its
obligations under the Plan and may, but shall not be required to, contribute
shares of Common Stock to such trust from time to time. A Director or any
beneficiary shall have only the interest of an unsecured general creditor of the
Company in respect of the Stock Units credited to such Director’s account under
the Plan.

[spacer.gif] [spacer.gif] 11)  Successors in Interest. The obligations of the
Company under the Plan shall be binding upon any successor or successors of the
Company, whether by merger, consolidation, sale of assets or otherwise, and for
this purpose reference herein to the Company shall be deemed to include any such
successor or successors.

[spacer.gif] [spacer.gif] 12)  Governing Law; Interpretation. The Plan shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Delaware. The Company intends that transactions under the Plan shall be
exempt under Rule 16b-3 promulgated under Section 16 of the Securities Exchange
Act of 1934, as amended, unless otherwise determined by the Company.

[spacer.gif] [spacer.gif] 13)  Termination and Amendment of the Plan. The
Committee may terminate the Plan at any time; provided, that termination of the
Plan shall not adversely affect the rights of a Director or beneficiary thereof
with respect to amounts previously deferred under the Plan without the consent
of such Director and that of such Director’s beneficiary. The Committee may
amend the Plan at any time and from time to time; provided, however, that no
such amendment shall adversely affect the rights of any Director or beneficiary
thereof with respect to amounts previously deferred under the Plan.


--------------------------------------------------------------------------------
